Filed pursuant to Rule 424(b)(3) Registration Statement Number 333-207833 PROSPECTUS LIN TELEVISION CORPORATION (as Issuer) MEDIA GENERAL, INC. (as Parent Guarantor) Exchange Offer for $400,000,000 5.875% Senior Notes due 2022 The Exchange Offer: ● The Issuer is offering to exchange up to $400,000,000 of new 5.875% Senior Notes due 2022, registered under the Securities Act of 1933, as amended (the “Securities Act”), which we refer to as the exchange notes, for up to $400,000,000 of the Issuer’s outstanding 5.875% Senior Notes due 2022, which we refer to as the original notes. ● The exchange offer will expire at 11:59 p.m., New York City time onDecember 17, 2015, unless it is extended. ● You may withdraw tenders of original notes at any time prior to the expiration date of the exchange offer. ● The Issuer will not receive any cash proceeds from the exchange offer. The Exchange Notes: ● The Issuer is offering the exchange notes to satisfy certain obligations under the registration rights agreement entered into in connection with the private offering of the original notes. ● The exchange notes will represent that same debt as the original notes and the exchange notes will be issued under the same indenture as the original notes. ● The exchange notes are substantially identical to the original notes, except that the exchange notes have been registered under the Securities Act, are not subject to transfer restrictions and are not entitled to certain registration rights applicable to the original notes. ● There is no established trading market for the original notes or the exchange notes offered hereby. ● The Issuer does not intend to list the exchange notes on any securities exchange or seek approval for quotation through any automated trading system. You should consider carefully the “Risk Factors” beginning on page 10 of this prospectus before participating in the exchange offer. Neither the Securities and Exchange Commission, nor any state securities commission, has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense . Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it shall deliver a prospectus in connection with any resale of such exchange notes. The letter of transmittal states that by so acknowledging and by delivering a prospectus, a broker-dealer shall not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for original notes where such original notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. The Issuer has agreed that, for a period ending on the earlier of (i) 180 days from the date on which this registration statement is declared effective, and (ii) the date on which broker-dealer are no longer required to deliver a after the expiration date of the exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any such resale. See “Plan of Distribution.” The date of this prospectusNovember 19, 2015 You should rely only on the information contained in this document and any document to which we have referred you. See “Where You Can Find Other Information.” We have not authorized anyone to provide you with any additional or different information. You should assume the information appearing in this prospectus and the documents incorporated by reference herein are accurate only as of their respective dates. Our business, financial condition and results of operations, and prospectus may have changed since those dates. TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 10 RATIO OF EARNINGS TO FIXED CHARGES 19 USE OF PROCEEDS 20 THE EXCHANGE OFFER 21 DESCRIPTION OF THE EXCHANGE NOTES 30 BOOK ENTRY; DELIVERY AND FORM 76 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 79 PLAN OF DISTRIBUTION 80 LEGAL MATTERS 81 EXPERTS 81 WHERE YOU CAN FIND MORE INFORMATION 81 INCORPORATION BY REFERENCE 82 ABOUT THIS PROSPECTUS In this prospectus, unless otherwise specified or the context otherwise requires, the “Issuer” refers to Media General Financing Sub, Inc., for all dates prior to consummation of the Escrow Merger (as defined in the section entitled “Description of the Exchange Notes”), and LIN Television Corporation, for all dates as of and following consummation of the Escrow Merger. The Issuer is a direct, wholly-owned subsidiary of Media General, Inc., which we refer to in this prospectus as “Media General” or the “Parent.” The terms “we,” “us,” and “our” refer to Media General and all of its subsidiaries, unless otherwise indicated or the context otherwise requires. “Original notes” refers to the $400,000,000 aggregate principal amount of the Issuer’s 5.875% Senior Notes due 2022. “Exchange notes” refers to the Issuer’s 5.875% Senior Notes due 2022, offered pursuant to this prospectus. The original notes and the exchange notes are sometimes referred to collectively as the “notes.” Any statements in this prospectus concerning the provisions of any document are not complete. Such references are made to the copy of that document filed or incorporated or deemed to be incorporated by reference as an exhibit to the registration statement of which this prospectus is a part or otherwise filed with the Securities and Exchange Commission (the “SEC”). Each statement concerning the provisions of any document is qualified in its entirety by reference to the document so filed. No information in this prospectus constitutes legal, business or tax advice and you should not consider it as such. You should consult your own attorney, business advisor and tax advisor for legal, business and tax advice regarding the exchange offer. You should read this prospectus together with the information described below under the headings “Where You Can Find More Information” and “Incorporation by Reference.” This information is available to you without charge upon written or oral request. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the information incorporated by reference in this prospectus contain “forward-looking” statements, as that term is defined by the federal securities laws. Forward-looking statements include, among others, statements related to our liquidity and capital resources, future financial results, pending transactions and contractual obligations, critical accounting estimates and assumptions, the impact of technological advances including consumer acceptance of mobile television and expectations regarding the effects of retransmission fees, network affiliate fees, pension and postretirement plans, capital spending, general advertising levels and political advertising levels, and the effects of changes to FCC regulations and FCC approval of license applications. These statements involve known and unknown risks, uncertainties and other factors, including the factors described under “Risk Factors” in this prospectus and our Annual Report on Form 10-K for the year ended December 31, 2014 incorporated into this prospectus by reference. i Forward-looking statements, including those which use words such as “believe,” “anticipate,” “expect,” “estimate,” “intend,” “project,” “plan,” “may” and similar words, including “outlook”, are made as of the date of this prospectus and are subject to risks and uncertainties that could potentially cause actual results to differ materially from those results expressed in or implied by such statements. You should understand that it is not possible to foresee or identify all risk factors. Consequently, any such list should not be considered a complete statement of all potential risks or uncertainties. Various important factors could cause actual results to differ materially from our forward looking statements, estimates or projections including, without limitation: ● our substantial indebtedness, which could impair our financial condition and ability to fulfill our debt obligations under the notes, ● our ability to incur additional indebtedness in the future, ● our or the Issuer’s ability to comply with applicable debt covenants, ● our need to generate cash to service indebtedness, which may not be readily available to us, ● the impact of various business combinations and integration efforts, including that we may not achieve all of the synergies and costs savings we expect from our acquisitions, ● volatility in advertising revenue, ● the impact of financial and economic conditions on our industry and business, ● our potential inability to secure or maintain carriage of our television stations’ signals over cable, telecommunications video and/or direct broadcast satellite systems, ● the extensive regulation of the television industry and our need to retain or renew a variety of government approvals, ● possible mechanisms for spectrum reallocation being considered by the FCC that could affect the spectrum for our stations and adversely impact our ability to compete, ● possible changes in FCC ownership rules that may limit our ability to continue providing services to stations under sharing arrangements, ● our dependence in part on the success of programming aired by our television stations, which depends in part on factors beyond our control, ● our underfunded pension and postretirement benefit plans, and potential increases in our postretirement obligations resulting from a declining stock market and lower interest rates, ● limitations on our ability to use net operating loss carryforwards to offset future taxable income, ● the possible impairment of our intangible assets, which depends on our future operating results and the value of our stock, ● cybersecurity risks which could affect our operating effectiveness, ii ● the competitive nature of our business, ● possible disruptions in our business due to natural disasters, terrorism or similar events, and ● risks relating to the notes and unsecured debt securities generally. You should not place undue reliance on our forward-looking statements. Although forward-looking statements reflect our good faith beliefs at the time made, reliance should not be placed on forward-looking statements because they involve known and unknown risks, uncertainties and other factors, which may cause our actual results, performance or achievements to differ materially from anticipated future results, performance or achievements expressed or implied by such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events, changed circumstances or otherwise. This list of factors is illustrative, but by no means exhaustive. Accordingly, all forward-looking statements should be evaluated with the understanding of their inherent uncertainty. You are advised to consult any further disclosures we make on related subjects in the reports we file with the SEC pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). iii SUMMARY This summary highlights certain information contained in or incorporated by reference into this prospectus. This summary does not contain all of the information that may be important to you, and it is qualified in its entirety by the more detailed information , as well as the information incorporated by reference. You should read the entire prospectus carefully before participating in the exchange offer, including the information incorporated by reference in this prospectus, including the information set forth and incorporated by reference into the section entitled “Risk Factors” and the financial information and financial statements and related notes contained elsewhere in and incorporated by reference into this prospectus . Overview Media General is one of the U.S.’s largest cross-screen multimedia companies, providing top-rated news, information and entertainment in attractive markets across the U.S. We own, operate or service 71 network-affiliated broadcast television stations, and their associated digital media and mobile platforms, in 48 markets. Our stations reach approximately 23% of U.S. TV households, and we reach approximately 46% of the U.S.internet audience. Our primary network affiliations include CBS (22), NBC(14), ABC(12), Fox (8), CW (8)and MyNetwork TV (7) and we also operate a total of 17 digital channels with Fox, CW and MyNetwork TV. Fifty-one of the 71 stations are located in the top 100 designated market areas as grouped by Nielsen (“DMAs”), while 27 of the 71 stations are located in the top 50 markets. We operate high quality television stations and rank #1 or #2 in revenue share in 38, or 79%, of our 48markets. We also have one of the largest and most diverse digital media businesses in the U.S. television broadcasting industry, with a growing portfolio that includes LIN Digital, LIN Mobile, Federated Media, HYFN, Dedicated Media and BiteSizeTV. With unmatched local-to-national reach and integrated marketing solutions, Media General can be a one-stop-shop for agencies and brands that want to effectively and efficiently reach their target audiences across all screens. Media General first entered the local television business in 1955 when we launched WFLA in Tampa, Florida as an NBC affiliate. Transformation of Media General Media General entered 2013 as a newly minted pure-play broadcaster, following a rapid transformation of the company, which included the sale of its newspapers and the sale or exit of certain advertising services businesses and a broadcast equipment company. On November12, 2013, Media General and New Young Broadcasting Holding Co., Inc. (“Young”) were combined in an all-stock, tax-free merger transaction (the “Young Merger”) uniting Media General’s 18 stations and Young’s 13 stations into a 31-station group following completion of the Young Merger. On December19, 2014, we completed our merger with LIN Media LLC (“LIN”) in a cash-stock transaction (the “LIN Merger”) for total consideration of $2.5 billion pursuant to the Agreement and Plan of Merger executed on March 21, 2014, as amended on August 20, 2014 following the announcement of the WISH-TV affiliation change, one of LIN’s television stations in Indianapolis, IN (the “Affiliation Change”). Concurrently with the transaction, we also completed divestitures of certain Media General and LIN television stations in five markets to comply with the ownership limits of the Federal Communications Commission (the “FCC”) and acquisitions of four stations from Sinclair Broadcast Group, Inc. (“Sinclair”) (collectively, the “Related Transactions”). The completion of the LIN Merger, after taking into account the Related Transactions, created the second largest pure-play television broadcasting company in the United States based on 2013/2014 average Adjusted EBITDA, the fourth largest television broadcasting company based on number of stations and the fourth largest television broadcasting company based on percentage of U.S. TV households reach. In addition, the combined digital business has become one of the largest and most diversified in the television broadcasting industry. 1 Recent Developments Proposed Merger with Meredith Corporation On September 7, 2015, Media General, Montage New Holdco, Inc., a Virginia corporation and a direct, wholly owned subsidiary of Media General (“New Holdco”), Montage Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“Merger Sub 1”), Montage Merger Sub 2, Inc., an Iowa corporation and a direct, wholly owned subsidiary of New Holdco (“Merger Sub 2”), and Meredith Corporation, an Iowa corporation (“Meredith”), entered into an Agreement and Plan of Merger (the “Meredith Merger Agreement”), under which Media General will acquire all of the outstanding common stock of Meredith in a cash and stock transaction. Pursuant to the Meredith Merger Agreement, Merger Sub 1 will, upon the terms and subject to the conditions thereof, merge with and into Media General, with Media General surviving as a wholly owned subsidiary of New Holdco, and immediately thereafter, Merger Sub 2 will merge with and into Meredith, with Meredith surviving the Meredith Merger as a wholly owned subsidiary of New Holdco (collectively, the “Meredith Mergers”). The consummation of the Meredith Mergers is subject to the satisfaction or waiver of certain customary conditions, including, among others: (i) the receipt of approval from the Federal Communications Commission and the expiration or early termination of the waiting period applicable to the Meredith Mergers under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (ii) the absence of certain legal impediments to the consummation of the Meredith Mergers, (iii) the adoption of the Meredith Merger Agreement by the shareholders of Meredith, (iv) the approval by the shareholders of Media General of certain actions in connection with the Meredith Mergers, (v) the effectiveness of a registration statement on Form S-4 registering the New Holdco voting common stock to be issued in connection with the Meredith Mergers, (vi) the listing of the New Holdco voting common stock to be issued in the Meredith Mergers on the New York Stock Exchange and (vii) the receipt of certain customary third-party consents. The Meredith Mergers are expected to close by June 30, 2016. Financings Relating to Proposed Merger with Meredith Corporation On September 7, 2015, Media General entered into a commitment letter with Royal Bank of Canada, JPMorgan Chase Bank, N.A. and certain of their respective affiliates for a commitment with respect to the financing required by Media General to consummate the Meredith Mergers (the “Commitment Letter”). Pursuant to the Commitment Letter, RBC Capital Markets and J.P. Morgan Securities LLC will act as joint lead arrangers for the debt financing. The Commitment Letter contains conditions to funding of the debt financing customary for commitments of this type, including satisfaction of the conditions to the merger agreement governing the Meredith Mergers, the absence of a Material Adverse Effect on Meredith (as defined in the Commitment Letter in a manner consistent with the Meredith Merger Agreement), solvency of the borrower and its subsidiaries, taken as a whole, after giving effect to the transactions contemplated by the Meredith Merger Agreement, delivery of customary financial information, accuracy of certain fundamental representations and warranties and other customary conditions. The Commitment Letter provides for credit facilities in an aggregate principal amount of up to $2,800,000,000, consisting of a combination of one or more of the following: (i) a senior secured term B loan facility incurred as an incremental term B facility under Media General’s existing senior secured bank credit facility (“Senior Secured Credit Facilities”) and (ii) a senior unsecured bridge facility (“Bridge Facility”). Each of the facilities will bear interest at LIBOR plus an applicable margin. The term B loan facility will be secured by liens on substantially all of Media General’s assets and will be guaranteed by Media General, its new parent company and its wholly owned domestic subsidiaries. Various economic terms of the debt financing are subject to change in the process of syndication, and also the closing of the debt financing is subject to early escrow under certain circumstances. In lieu of the committed Bridge Facility, Media General may seek to issue new senior unsecured notes at or prior to the time of the closing of the Meredith Mergers in an amount that, in combination with the incremental term B facility and cash on hand, would be sufficient to consummate the Meredith Mergers. RBC Capital Markets will also use commercially reasonable efforts to arrange a $200,000,000 incremental revolving credit commitment in respect of Media General’s existing senior secured revolving credit facility. On October 8, 2015, the debt commitment was amended and restated to join the following financial institutions with Royal Bank of Canada and JPMorgan Chase Bank, N.A. as commitment partiesin connection with the financing for the transaction:The Bank of Tokyo Mitsushishi UJF, Ltd; Capital One, N.A.; Citizens Bank, N.A.; SunTrust Bank; SunTrust Robinson Humphrey, Inc; and Fifth Third Bank. In connection with the Meredith Mergers, it is currently expected that substantially all of Meredith’s outstanding third party indebtedness will be repaid or satisfied at or prior to the closing date, and the $290 million aggregate principal amount of LIN Television’s 6.375% Senior Notes due 2021 (the “2021 Notes”) will also be repaid. For a further description of the proposed merger with Meredith, see our Form 8-K filed September 11, 2015 which is incorporated herein by reference. 2 Unsolicited proposal from Nexstar On September 28, 2015, Media General received an unsolicited proposal from Nexstar Broadcasting Group, Inc. (“Nexstar”) to acquire all of the outstanding common stock of Parent at $14.50 per share in cash and stock, including $10.50 per share in cash and a fixed ratio of 0.0898 Nexstar shares per Parent share. On October 14, 2015, Media General and Meredith entered into a limited waiver that permitted Media General to exchange with Nexstar and conduct due diligence regarding certain financial and related information. On October 19, 2015, Nexstar and Media General entered into a mutual confidentiality agreement and began exchanging due diligence information in accordance with the waiver. On November 16, 2015, the Board of Directors of Media General unanimously determined to negotiate with Nexstar regarding Nexstar’s unsolicited proposal, but also unanimously rejected Nexstar’s proposal, as currently constructed, as significantly undervaluing Media General and its prospects. Corporate Information The Issuer is a Delaware corporation and wholly owned subsidiary of Media General, Inc. Our principal executive offices are located at 333 East Franklin St., Richmond, Virginia 23219 and our telephone number at that address is (804) 887-5000. 3 The Exchange Offer The following is a brief summary of terms of the exchange offer covered by this prospectus and is not intended to be complete. For a more complete description of the exchange offer, see “The Exchange Offer”. On November 5, 2014, the Issuer issued $400,000,000 in aggregate principal amount of 5.875% Senior Notes due 2022, which we refer to as the original notes, to the initial purchasers in a private offering in reliance on exemptions from, or in transactions not subject to, the registration requirements of the Securities Act and applicable state securities laws. We entered into a registration rights agreement with RBC Capital Markets, LLC, as representative of the initial purchasers, in which we agreed, among other things, to file the registration statement of which this prospectus forms a part and to complete an exchange offer for the original notes. The following is a summary of the exchange offer. Exchange Notes $400,000,000 aggregate principal amount of 5.875% Senior Notes due 2022, registered under the Securities Act, which we refer to as the “exchange notes”. We refer to the exchange notes and the original notes collectively as the “notes.” The terms of the exchange notes are substantially identical to the terms of the original notes, except that the transfer restrictions, registration rights and provisions for additional interest relating to the original notes do not apply to the exchange notes. The Exchange Offer The Issuer is offering exchange notes in exchange for a like principal amount of our original notes. You may tender your original notes for exchange notes by following the procedures described under the heading “The Exchange Offer.” Expiration Date; Withdrawal The exchange offer will expire at 11:59 p.m., New York City time, onDecember17, 2015 unless it is extended. You may withdraw any original notes that you tender for exchange at any time prior to the expiration of this exchange offer. See “The Exchange Offer—Terms of the Exchange Offer” for a more complete description of the tender and withdrawal period. Conditions to the Exchange Offer The exchange offer is not subject to any conditions, other than that the exchange offer does not violate any applicable law or any interpretations of the staff of the SEC. The exchange offer is not conditioned upon any minimum aggregate principal amount of original notes being tendered in the exchange. Procedures for Tendering Original Notes If you wish to participate in the exchange offer, you must complete, sign and date the letter of transmittal, or a facsimile of the letter of transmittal, in accordance with the instructions contained in this prospectus and in the letter of transmittal. You should then mail or otherwise deliver the letter of transmittal, or facsimile, together with the original notes to be exchanged and any other required documentation, to the exchange agent at the address set forth in this prospectus and in the letter of transmittal. By executing the letter of transmittal, you will represent to the Issuer that, among other things: ● you or the person or entity receiving the exchange notes is acquiring them in the ordinary course of business; 4 ● you have no arrangement or understanding with any person to participate in the distribution of the exchange notes; ● you are not an “affiliate” of the Issuer as defined in Rule 405 of the Securities Act; ● if you are not a broker-dealer, you are not engaged in and do not intend to engage in, a distribution of the exchange notes within the meaning of the federal securities laws; and ● if you are a broker-dealer, you will receive the exchange notes for your own account in exchange for original notes acquired as the result of market making activities or other trading activities and that you will deliver a prospectus in connection with any resale of the exchange notes. See “Plan of Distribution”; and ● you are not acting on behalf of any person or entity that could not truthfully make these statements. Alternatively, you may tender your original notes by following the procedures for book-entry delivery or by complying with the guaranteed delivery procedures each described in this prospectus. See “The Exchange Offer—Procedures for Tendering Original Notes.” Withdrawal Rights Tenders of original notes may be withdrawn at any time prior to 11:59 p.m., New York City time, on the expiration date by complying with the withdrawal procedures described in this prospectus. See “The Exchange Offer—Withdrawal Rights.” Broker-Dealer Each broker-dealer that receives exchange notes for its own account in exchange for original notes, where such original notes were acquired by such broker-dealer as a result of market-making activities or other trading activities, must acknowledge that it shall deliver a prospectus in connection with any resale of such exchange notes. See “Plan of Distribution.” Material United States Federal Income Tax Considerations An exchange of original notes for exchange notes pursuant to the Exchange Offer will not be a taxable transaction for United States federal income tax purposes. See “Material United States Federal Income Tax Considerations” for more information regarding the United States federal income tax consequences to you of exchanging original notes pursuant to the exchange offer. Use of Proceeds We will not receive any proceeds from the issuance of the exchange notes in the exchange offer. Consequences of Failure to Tender Your Original Notes Original notes not exchanged in the exchange offer will continue to be subject to the restrictions on transfer that are described in the legend on the original notes. In general, you may offer or sell your original notes only if they are registered under, or offered or sold under an exemption from, the Securities Act and applicable state securities laws. 5 Acceptance of Original Notes and Delivery of Exchange Notes Subject to the satisfaction or waiver of the conditions to the exchange offer, we will accept for exchange any and all original notes properly tendered prior to the expiration of the exchange notes offer. We will complete the exchange offer and issue the exchange notes promptly after the expiration of the exchange offer. Exchange Agent The Bank of New York Mellon, is serving as exchange agent in connection with the exchange offer. The address and telephone number of the exchange agent are set forth under the heading “The Exchange Offer—The Exchange Agent.” 6 Terms of the Exchange Notes The summary below describes the principal terms of the exchange notes and is not intended to be complete. Certain of the terms and conditions described below are subject to important limitations and exceptions. The “Description of Exchange Notes” section of this prospectus contains a more detailed description of the terms and conditions of the exchange notes. Issuer LIN Television Corporation. Notes Offered $400,000,000 in aggregate principal amount of 5.875% Senior Notes due 2022. Maturity Date The exchange notes will mature on November 15, 2022. Interest Interest on the exchange notes will be payable in cash semi-annually, in arrears, at an annual interest rate of 5.875% on May 15 and November 15 of each year, beginning on May 15, 2015. Guarantees The exchange notes will be fully and unconditionally guaranteed, jointly and severally, on a senior unsecured basis by Parent and all of the Issuer’s existing and future wholly-owned domestic subsidiaries that guarantee our senior secured credit facilities, which consist of our revolving credit facility and our term loan credit facility (the “Senior Secured Credit Facilities”). See “Description of the Exchange Notes—Guarantees.” Ranking The exchange notes and the guarantees will be the Issuer’s and the guarantors’ senior unsecured obligations and will: ● rank equally in right of payment with all of the Issuer’s and the guarantors’ existing and future senior indebtedness, including the Issuer’s 6.375% Senior Notes due 2021 (the “2021 Notes”); ● rank senior in right of payment to all of the Issuer’s and the guarantors’ existing and future subordinated indebtedness and other obligations that expressly provide for their subordination to the exchange notes and the guarantees; ● be effectively subordinated to all of the Issuer’s and the guarantors’ existing and future secured indebtedness, including debt under the Senior Secured Credit Facilities, to the extent of the value of the collateral securing such indebtedness; and ● be structurally subordinated to the existing and future liabilities (including trade payables) of each of our subsidiaries that do not guarantee the exchange notes. As of September 30, 2015, the Issuer and the guarantors had approximately $2.2 billion of indebtedness, of which approximately $1.5 billion was outstanding under the Senior Secured Credit Facilities. As of September 30, 2015, our non-guarantor subsidiaries had in the aggregate approximately $29.1 million of indebtedness. As of September 30, 2015, our non-guarantor subsidiaries held approximately 5.2% of our consolidated assets, and generated approximately 5.7% of our consolidated revenues for the nine-months ended September 30, 2015. 7 Optional Redemption On or after November 15, 2017, the Issuer may redeem some or all of the exchange notes at a premium that will decrease over time as set forth in this prospectus, plus accrued and unpaid interest to the date of redemption. On or prior to November 15, 2017, the Issuer may redeem exchange notes at the premium set forth in this prospectus, plus accrued and unpaid interest, if any, to the date of redemption with the proceeds of certain equity offerings as long as at least $200 million in aggregate principal amount of notes remains outstanding after the redemption. In addition, the Issuer may redeem some or all of the exchange notes at any time prior to November 15, 2017, by paying a “make whole” premium, plus accrued and unpaid interest, if any, to the date of redemption. See “Description of the Exchange Notes—Optional Redemption.” Change of Control Offer If a change of control occurs, the holders of the exchange notes will have the right to require the Issuer to purchase their exchange notes at a price in cash equal to 101% of the principal amount thereof, together with accrued and unpaid interest, if any, to the date of purchase. See the sections entitled “Description of the Exchange Notes—Change of Control” and “Risk Factors—Risks Related to our Indebtedness and the Exchange Notes—The Issuer may not be able to repurchase the exchange notes upon a change of control.” Asset Sale Offer Upon certain asset sales, the Issuer may be required to offer to use the net proceeds of the asset sale to purchase some of the exchange notes at 100% of the principal amount thereof, together with accrued and unpaid interest, if any, to the date of purchase. See the section entitled “Description of the Exchange Notes—Certain Covenants—Limitation on Sales of Assets and Subsidiary Stock.” Certain Covenants The indenture contains certain covenants that, among other things, limit the Issuer’s and each of its restricted subsidiaries’ ability to: ● incur additional debt and issue disqualified stock; ● pay dividends or make other restricted payments; ● prepay, redeem or repurchase capital stock or subordinated debt; ● transfer or sell assets; ● make investments; ● enter into transactions with affiliates; ● create or incur liens; and ● merge or consolidate with any other person. These covenants are subject to a number of important exceptions and qualifications. See “Description of the Exchange Notes—Certain Covenants.” Many of the covenants in the indenture will be suspended if the exchange notes are rated investment grade by both Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investor Services, Inc. (“Moody’s”) and no default or event of default has occurred and is continuing. 8 No Public Trading The exchange notes will be new securities for which there is currently no market. We cannot provide any assurances as to the liquidity of markets that may develop for the exchange notes, your ability to sell the exchange notes or the price at which you would be able to sell the exchange notes. See “Risk Factors—Risks Related to the Exchange Notes—There is no public market for the exchange notes and an active trading market may not develop for the exchange notes.” Risk Factors See “Risk Factors” and the other information contained or incorporated by reference into this prospectus for a discussion of factors you should carefully consider before deciding to participate in this exchange offer. 9 RISK FACTORS An investment in the exchange notes involves a significant degree of risk. You should carefully consider the following risk factors, together with all of the other information included or incorporated by reference in this prospectus, before you decide whether to participate in the exchange offer. The risks and uncertainties described below and in such incorporated documents are not the only risks and uncertainties that we face. Additional risks and uncertainties not currently known to us or that we currently deem immaterial also may impair our financial condition and business operations. If any of the following risks actually occurs, our business’s financial condition and operating results would suffer. The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in those forward-looking statements. See “Cautionary Note Regarding Forward-Looking Information.” Risks Related to the Exchange Offer You must comply with the exchange offer procedures in order to receive new, freely tradable exchange notes. The Issuer will not accept your original notes for exchange if you do not follow the exchange offer procedures. The Issuer will issue exchange notes as part of this exchange offer only after timely receipt of your original notes, a properly completed and duly executed letter of transmittal and all other required documents or if you comply with the guaranteed delivery procedures for tendering your original notes. Therefore, if you want to tender your original notes, please allow sufficient time to ensure timely delivery. If the Issuer does not receive your original notes, letter of transmittal, and all other required documents by the expiration date of the exchange offer, or you do not otherwise comply with the guaranteed delivery procedures for tendering your original notes, the Issuer will not accept your original notes for exchange. Neither the Issuer nor the exchange agent is required to notify you of defects or irregularities with respect to the tenders of original notes for exchange. If there are defects or irregularities with respect to your tender of original notes, the Issuer will not accept your original notes for exchange unless it decides in its sole discretion to waive such defects or irregularities. You may have difficulty selling the original notes that you do not exchange. If you do not exchange your original notes for exchange notes in the exchange offer, you will continue to be subject to the restrictions on transfer of your original notes described in the legend on your original notes. The restrictions on transfer of your original notes arise because the Issuer issued the original notes under exemptions from, or in a transaction not subject to, the registration requirements of the Securities Act and applicable state securities laws. In general, you may only offer or sell the original notes if they are registered under the Securities Act and applicable state securities laws, or offered and sold under an exemption from these requirements. Except as required by the registration rights agreement, the Issuer and the guarantors do not intend to register the original notes under the Securities Act. The tender of original notes under the exchange offer will reduce the principal amount of the currently outstanding original notes. Due to the corresponding reduction in liquidity, this may have an adverse effect upon, and increase the volatility of, the market price of any original notes that you continue to hold following completion of the exchange offer. Additionally, if a large number of original notes are exchanged for exchange notes issued in the exchange offer, it may be more difficult for you to sell your unexchanged original notes because there will be fewer original notes outstanding. See “The Exchange Offer—Consequences of Failure to Exchange Original Notes.” Risks Relating to our Indebtedness and the Notes Our substantial indebtedness could impair our financial condition and our ability to fulfill our debt obligations under the notes. 10 As of September 30, 2015, we had approximately $2.2 billion of indebtedness, of which approximately $1.5 billion was outstanding under the Senior Secured Credit Facilities. This indebtedness, as well as the indebtedness expected to be incurred in connection with the Meredith Mergers (as described in “Summary
